     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA OREN, #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4
     Attorneys for Defendant
5    DEBRA FIELDS
6
7                                UNITED STATES DISTRICT COURT
8                                EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                    )    No. 2:12-cr-00280-TLN
10                                                )
                    Plaintiff,                    )    STIPULATION AND ORDER FOR MOTION
11                                                )    BRIEFING SCHEDULE AND HEARING
            v.                                    )    DATE
12                                                )
     DEBRA FIELDS,                                )    Date: December 19, 2019
13                                                )    Time: 9:30 a.m.
                   Defendant.                     )    Judge: Hon. Troy L. Nunley
14                                                )
                                                  )
15
16          The parties, through undersigned counsel, hereby jointly stipulate and request that the
17   court set a hearing on December 19, 2019, for the motion to continue judgment and sentencing to

18   be filed by the defense on November 26, 2019.

19          The parties further agree to and request the following briefing schedule:

20          December 6, 2019: Government’s opposition or statement of non-opposition due

21          December 13, 2019: Defendant’s reply to government’s opposition due

22                                                Respectfully submitted,

23    Dated: November 25, 2019                     HEATHER E. WILLIAMS
                                                   Federal Defender
24
                                                  /s/ Noa Oren
25                                                NOA OREN
                                                  Assistant Federal Defender
26
                                                  Attorney for Defendant
27                                                DEBRA FIELDS

28
                                                      -1-
     Dated: November 25, 2019
1                               McGREGOR W. SCOTT
                                United States Attorney
2
                                /s/ Miriam Hinman
3                               MIRIAM HINMAN
                                Assistant U.S. Attorney
4                               Attorney for Plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  -2-
1                                           ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order.
5            The Court orders the government to file an opposition or statement of non-opposition to
6    the motion to continue on or before December 6, 2019. The Court orders the defendant to file a
7    reply to the government’s opposition on or before December 13, 2019. The Court orders that the
8    matter is set for a motion hearing on December 19, 2019, at 9:30 a.m.
9
     Dated: November 25, 2019
10
11
12
                                                              Troy L. Nunley
13                                                            United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -3-
